Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149871                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149871
                                                                    COA: 322170
                                                                    St Joseph CC: 13-018658-FH
  DANIEL LEE FRYE,
            Defendant-Appellant.

  _________________________________________/

          By order of February 3, 2015, the application for leave to appeal the July 16, 2014
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Lockridge (Docket No. 149073). On order of the Court, the case having been decided on
  July 29, 2015, 498 Mich 358 (2015), the application is again considered. Pursuant to
  MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the St.
  Joseph Circuit Court to determine whether the court would have imposed a materially
  different sentence under the sentencing procedure described in Lockridge. On remand,
  the trial court shall follow the procedure described in Part VI of our opinion. If the trial
  court determines that it would have imposed the same sentence absent the
  unconstitutional constraint on its discretion, it may reaffirm the original sentence. If,
  however, the trial court determines that it would not have imposed the same sentence
  absent the unconstitutional constraint on its discretion, it shall resentence the defendant.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2016
           t0125
                                                                               Clerk